Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Regarding claims 1-14, applicant argues “Claim 1 recites a "window dressing" and has been amended to further recite "wherein the window dressing secures a catheter at a catheter insertion site." As described, for example, in ¶ 25 of the present application, embodiments of the window dressing may be used to secure a catheter inserted at a catheter insertions site. Neither Mendlein nor Wendelken disclose or suggest a window dressing that secures a catheter. Indeed, Mendlein does not disclose a dressing at all, but rather "rigid probe holders." Mendlein, Abstract. Mendlein teaches a probe holder that is "adapted to fit at least a portion of the interrogation surface of the ultrasonic probe." Id. at ¶ 12. Nothing in Mendlein suggests that its rigid holder, attached to an ultrasonic probe, could be adapted to secure a catheter. 
“Wendelken does not overcome the deficiencies of Mendlein. Wendelken does disclose a "thin film dressing." Wendelken, ¶ 1. But that film is "applied to the outer surface of linear array transducer," id. at ¶ 41, and therefore could not possibly secure a catheter at an insertion site. 
“Indeed, Wendelken specifically distinguishes its teaching of a film attached to the transducer from gel pads that "are not attached to the transducer and are used by placing the disc between the transducer and a body." Id. at ¶ 6. 
“The Mendlein and Wendelken do not teach or suggest the limitations of amended claim 1. 
"To the contrary, any modification of these references to include a window dressing that secures a catheter at an insertion site would directly contradict the teachings of these prior art references and render them unsuited for their stated purpose of covering an ultrasound transducer. 
“Accordingly, the Applicant respectfully submits that claim 1 is not obvious over Mendlein in view of Wendelken and requests withdrawal of this rejection. Claims 2-14 depend from claim 1 and are patentable for at least the reasons set forth with regard to claim 1”.
Examiner disagrees with the assertion that any reference that teaches securing a catheter to a catheter insertion site would contradict the teachings of Mendlein and Wendelken.  The fact that the dressings taught by Mendlein and Wendelken are secured to the probe is not pertinent, as this intended use is not relied upon in the rejection of claim 1.  Claim 1 does not require that the claimed dressing is secured to the patient, making this argument irrelevant.  Regardless, the dressings taught by Mendlein and Wendelken are also adapted to interface with the patient.  It is these patient-interfacing layers that are cited in the rejection.  With these teachings known in the art, one having ordinary skill in the art would have the knowledge and motivation to combine these layers into a dressing also capable of securing a catheter to a catheter insertion site.  In this case, Askem teaches this new limitation.  Examiner deems the combination of Mendlein, Wendelken, and Askem proper.
Regarding claims 16 & 19, applicant argues “A claim "composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l v. Teleflex Inc., 550 U.S. 398, 418 (2007). In addition, "[t]he mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification." In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). This is particularly true where the prior art device or method "would be rendered inoperable for its intended purpose." Id. Yet, the Examiner proposes just such an improper combination here. 
“In rejecting claim 16, the Examiner relies primarily on Mendlein. (OA, p. 9.) However, as discussed above, Mendlein does not disclose placing a window dressing over a catheter insertion site and then securing the window dressing to the insertion site with adhesive. Rather, Mendlein discloses "rigid probe holders" that are designed and adapted to attach to an ultrasonic probe. Any method disclosed by Mendlein would necessarily require attaching the probe holder to the probe, not to the catheter insertion site. The Examiner then relies on Anderson to teach "securing the dressing to the patient's skin by adhesion of an adhesive." (OA, p. 10.) But securing the dressing to the patient's skin is fundamentally incompatible with Mendlein, which specifically teaches securing the probe holder to the probe. It would not be obvious to modify a method taught by Mendlein to do the opposite of what the Mendlein device expressly does. Gaur likewise fails to address this incompatibility with Mendlein. 
“Accordingly, the Applicant respectfully submits that claim 16 is not obvious over Mendlein in view of Anderson and requests withdrawal of this rejection. Claim 19 depends from claim 16 and is patentable for at least the reasons set forth with regard to claim 16”.
Examiner disagrees with the assertion that the combination of Mendlein and Anderson would render the resulting dressing inoperable.  As stated above, the function of securing the dressing to the probe taught by Mendlein is not being cited in the rejection.  The shape of the holder 100 in Figures 1B-1D of Mendlein (the embodiment cited in the rejection) does not suggest a permanent securement to the probe unlike the embodiments illustrated in Figures 2A-2C.  Therefore, the dressing can be adhered to the patient and remain its function.  The use of Anderson to teach an adhesive surface is upheld.
Regarding claims 17-18, applicant argues “the addition of Smith further emphasizes the incompatibility of the Examiner's proposed modifications. Smith, like Mendlein, teaches hydrogel films that are adhered to the ultrasound transducer in order to secure a sheath or cover to the transducer. Smith, ¶ 01. Such a configuration is incompatible with the claimed method. Claim 17-18 depend from claim 16 and are patentable for at least the reasons articulated here as well as those set forth above with regard to claim 16”.
Examiner disagrees that the addition of Smith is incompatible with the claimed method.  The only feature from Smith being cited is the use of an adhesive hydrogel layer.  This layer can be incorporated into the dressing taught by Mendlein without affecting its functionality.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 04/20/2022.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 04/20/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein (US 2006/0030778) in view of Wendelken (US 2006/0264751) and Askem (CN 109069301).
Regarding claim 1, Mendlein teaches a window dressing for ultrasonic aid in venipuncture comprising:
a primary layer (holder 100, [0102]) having a lower surface and an upper surface (Figure 1B), the primary layer further comprising a window (interrogation window 110, [0102]);
a release liner (protective, removable film 170, [0105]) covering at least a portion of the lower surface of the primary layer (Figure 1D); and
an ultrasound transmissive layer (acoustic coupling gel 160, [0105]) having a lower surface and an upper surface, the ultrasound transmissive layer disposed between the lower surface of the primary layer and the release liner (Figure 1D).
However, Mendlein fails to disclose a transparent layer and a support structure.
Wendelken teaches:
a transparent layer (thin film dressing 10, [0035]) coupled to the primary layer (film backing layer 14, [0035]); and
a support structure (support frame 12, [0035]), wherein the support structure is coupled to the transparent layer and the primary layer ([0035], Figure 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the transparent layer and support structure and taught by Wendelken into the dressing taught by Mendlein.  By coupling the transparent layer to the primary layer as Wendelken teaches, the window taught by Mendlein can be completely contained between the transparent layer and the ultrasound transmissive layer, while allowing the user to ensure that the dressing is placed at the correct location on the patient’s skin.  Additionally, the support structure can prevent any unwanted bending or damage to the dressing prior to or during its use.
However, Mendlein in view of Wendelken fail to disclose that the window dressing secures a catheter at a catheter insertion site.
Askem teaches that the dressing (wound dressing 100, Page 7) secures a catheter (conduit/catheter 120, Page 7) at a catheter insertion site (wound, Page 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dressing taught by Mendlein in view of Wendelken such that the window dressing secures a catheter at a catheter insertion site, as taught by Askem.  After placing the dressing on the patient, the catheter can be attached to the dressing, making it more accessible and convenient for the operator prior to and during the procedure.
Regarding claim 5, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1, and Mendlein further teaches that the primary layer comprises a window ([0102], Figure 1B).
Wendelken teaches that the transparent layer covers the entire primary layer and the transparent layer is coupled to a portion of the upper surface of the primary layer ([0035], Figure 1).
Because the primary layer taught by Mendlein comprises a window, incorporating the teaching of Wendelken that the transparent layer covers the entire primary layer ensures that the transparent layer also covers the entire window.
Regarding claim 6, Mendlein in view of Wendelken and Askem teach the window dressing of claim 5.
However, Mendlein in view Wendelken fail to disclose a securement portion.
Askem teaches that the primary layer comprises a securement portion (orifice/aperture 150, Page 7).
The last paragraph of Page 7 details that a conduit/catheter 120 can be secured to the dressing via orifice/aperture 150.  Additionally, because the transparent layer taught by Wendelken covers the entirety of the primary layer, the combination of Wendelken and Askem would teach that the transparent layer covers the securement portion.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the securement portion taught by Askem into the dressing taught by Mendlein in view Wendelken.  After placing the dressing on the patient, the catheter can be attached to the dressing, making it more accessible and convenient for the operator prior to and during the procedure.
Regarding claim 7, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1, and Mendlein further teaches that the primary layer comprises a window ([0102], Figure 1B).
Wendelken teaches that the support structure circumscribes the primary layer ([0035], Figure 1).
Because the primary layer taught by Mendlein comprises a window, incorporating the teaching of Wendelken that the support structure circumscribes the primary layer ensures that the support structure also circumscribes the window.
Regarding claim 8, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1, and Wendelken further teaches that the support structure is coextensive with the primary layer ([0035], Figure 1).
Regarding claim 12, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1.
However, Mendlein in view of Wendelken fail to disclose a closure strip.
Askem teaches (Figure 14) that the primary layer (wound contacting layer 1310, Page 13, Paragraph 3) comprises a closure strip (covering layer 1319, Page 13, Paragraph 3).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a closure strip as taught by Askem into the dressing taught by Mendlein in view of Wendelken.  This would securely maintain the multiple layers of the dressing as a single unit.
Regarding claim 14, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1, and Mendlein further teaches that the ultrasound transmissive layer is deposited on a window portion of the lower surface of the primary layer ([0105], Figure 1D).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Wendelken and Askem, as applied to claim 1, above, in further view of Smith (US 2003/0149359).
Regarding claim 2, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1.
However, Mendlein in view of Wendelken and Askem fail to disclose that the ultrasound transmissive layer comprises a hydrogel.
Smith teaches that the ultrasound transmissive layer comprises a hydrogel (hydrogel film 1, [0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a hydrogel as taught by Smith as the ultrasound transmissive layer taught by Mendlein.  By using a hydrogel as the ultrasound transmissive layer, the dressing can be coupled to the patient while simultaneously allowing for the transmission of ultrasound waves.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Wendelken and Askem, as applied to claim 1, above, in further view of Anderson (US 2005/0215901).
Regarding claim 3, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1.
However, Mendlein in view of Wendelken and Askem fail to disclose an adhesive layer.
Anderson teaches (Figure 7) an adhesive layer (adhesive surface 306, [0074]) disposed between the lower surface of the primary layer (housing 302, [0074]) and the release liner (film 308, [0074]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an adhesive layer as taught by Anderson into the dressing taught by Mendlein in view of Wendelken and Askem.  This ensures that the dressing is steadily secured on the patient while performing the procedure.
Regarding claim 4, Mendlein in view of Wendelken and Askem, in further view of Anderson, teach the window dressing of claim 3, A. Anderson further teaches that the adhesive layer is coextensive with the primary layer ([0074], Figure 7).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Wendelken and Askem, as applied to claim 1, above, in further view of Bakema (US 2012/0232427).
Regarding claim 9, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1.
However, Mendlein in view of Wendelken and Askem fail to disclose a pad.
Bakema teaches (Figure 2) a pad (sensor pad 10, [0075]), the pad comprising a top occlusive layer (outer sheet or layer 14, [0075]), a middle layer comprising a transmissive material (silicon based fluid or gel 16, [0075]), and a bottom occlusive layer (circular flat sheet or layer 12, [0075]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the pad taught by Bakema into the dressing taught by Mendlein in view of Wendelken and Askem.  The pad may serve as an additional or alternative dressing by which to deliver ultrasound energy to the patient.
Regarding claim 10, Mendlein in view of Wendelken, Askem, and Bakema, teach the window dressing of claim 9, and Bakema further teaches that the middle liquid layer is sealed between the top and bottom occlusive layers ([0075], Figure 2).
Figure 2 illustrates that the gel is fully contained between the top and bottom layers.  Figure 1 also illustrates that the outer wall 20 and the rim 22 circumferentially enclose the inner contents.
Regarding claim 11, Mendlein in view of Wendelken, in further view of Bakema, teach the window dressing of claim 9, and Bakema further teaches that the middle liquid layer comprises a liquid ([0075]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Wendelken and Askem, as applied to claim 1, above, in further view of Mukherjee (US 2016/0296199).
Regarding claim 13, Mendlein in view of Wendelken and Askem teach the window dressing of claim 1.
However, Mendlein in view of Wendelken and Askem fail to disclose that the ultrasound transmissive layer comprises antimicrobial material.
Mukherjee teaches that the ultrasound transmissive layer (medical device element 10, [0026]) comprises antimicrobial material (antimicrobial element 12, [0027]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the antimicrobial material taught by Mukherjee into the dressing taught by Mendlein in view of Wendelken and Askem.  This would eliminate the steps of needing to sterilize the dressing and the patient’s skin, saving time without compromising a minimized risk of infection for the patient.
Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Gaur (US 2015/0328434) and Anderson.
Regarding claim 16, Mendlein teaches a method of applying a window dressing, the method comprising:
removing a release liner (protective, removable film 170, [0105]) from the window dressing exposing a lower surface of the window dressing ([0105], Figure 1D);
placing a window (interrogation window 110, [0102]) of the window dressing at a site on the patient’s skin (skin interrogation site, [0095]); and
positioning an ultrasound transducer (ultrasonic probe, [0095]) in contact with an upper surface of the window dressing ([0095]-[0096]) such that sound waves emitted by the ultrasound transducer pass through an ultrasound transmissive layer (acoustic coupling gel 160, [0105]) of the window dressing ([0105]).
However, Mendlein fails to disclose a method of inserting a catheter with the aid of an ultrasonic transducer, and that the site on the patient’s skin corresponds to a catheter insertion site.
Gaur teaches a method of inserting a catheter with the aid of an ultrasonic transducer, the method comprising:
identifying a catheter insertion site (skin entry site, [0045]) where the catheter is to be inserted ([0045]);
locating a vein based at least in part on information obtained from the ultrasound transducer ([0045]);
inserting a needle (needle 14, [0045]) and catheter (catheter 16, [0046]) into the located vein ([0046]); and
removing the needle and leaving the catheter ([0046]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have adapted the window dressing taught by Mendlein to aid in inserting a catheter as taught by Gaur.  This gives the dressing utility, using its structure to help the operator identify an optimal location by which to access the patient’s vasculature.
However, Mendlein in view of Gaur fail to disclose the use of an adhesive.
Anderson teaches securing the dressing to the patient’s skin by adhesion of an adhesive (adhesive surface 306, [0074]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an adhesive layer as taught by Anderson into the dressing taught by Mendlein.  This ensures that the dressing is steadily secured on the patient while performing the procedure.
Regarding claim 19, Mendlein in view of Gaur and Anderson, teach the method of applying a window dressing and inserting a catheter of claim 16, and Anderson further teaches that the adhesive (adhesive surface 306, [0074]) comprises an adhesive layer separate from the ultrasound transmissive layer (acoustic couplant material 304, [0074]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Gaur and Anderson, as applied to claim 16, above, in further view of Smith.
Regarding claim 17, Mendlein in view of Gaur and Anderson, teach the method of applying a window dressing and inserting a catheter of claim 16.
However, Mendlein in view of Gaur and Anderson, fail to disclose that the ultrasound transmissive layer comprises a hydrogel.
Smith teaches that the ultrasound transmissive layer comprises a hydrogel (hydrogel film 1, [0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a hydrogel as taught by Smith as the ultrasound transmissive layer taught by Mendlein.  By using a hydrogel as the ultrasound transmissive layer, the dressing can be coupled to the patient while simultaneously allowing for the transmission of ultrasound waves.
Regarding claim 18, Mendlein in view of Gaur and Anderson, teach the method of applying a window dressing and inserting a catheter of claim 16.
However, Mendlein in view of Gaur and Anderson, fail to disclose that the adhesive comprises the ultrasound transmissive layer.
Smith teaches that the adhesive comprises the ultrasound transmissive layer (adhesive hydrogel 1, [0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the adhesive hydrogel taught by Smith as the adhesive taught by Anderson into ultrasound transmissive layer taught by Mendlein.  Using a material that functions both as an adhesive and an ultrasound transmissive layer consolidates the invention and simplifies its use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793